Case 1:17-cv-23193-JEM Document 178 Entered on FLSD Docket 02/02/2021 Page 1 of 1




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 17-23193-CIV-MARTINEZ/OTAZO-REYES

  JEAN EMMANUEL DORVIL,

         Plaintiff,

  v.

  NATIONSTAR MORTGAGE LLC,

        Defendant.
  ______________________________________/

                                               ORDER

         THE MATTER comes before the Court upon competing motions for costs filed by

  Plaintiff and Defendant, in which both parties claim to be the prevailing party (DE 140, DE 151).

  This matter was referred to the Honorable Alicia M. Otazo-Reyes for appropriate disposition

  pursuant to 28 U.S.C. § 636. (DE 155). Judge-Otazo-Reyes recommended that Defendant’s Motion

  to Tax Costs be denied and that Plaintiff’s Motion to Tax Costs be granted in the sum of $2,722.44.

  (DE 174). Neither party objected. Accordingly, after careful consideration, it is

         ORDERED AND ADJUDGED that Judge Otazo-Reyes’ Report and Recommendation

  (DE 174) is AFFIRMED AND ADOPTED. Defendant’s Motion for Costs (DE 151) is DENIED

  and Plaintiff’s Motion for Costs is GRANTED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 2nd day of February, 2021.



                                                       ____________________________________
                                                       JOSE E. MARTINEZ
                                                       UNITED STATES DISTRICT JUDGE




                                                   1
